DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of the Application
The claims, remarks, and/or amendments filed on 01/18/2021 are acknowledged. Claims 1-3, 5-6, 10, 12-13, 15-16, 33, 45-53 are currently pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 33 and 45-47 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 33 recites: “The method of claim 1, wherein the solid, shaped cellulose polymer is in the shape of A method of forming an ocular delivery device comprising an active pharmaceutical ingredient, the method comprising: a half-cylinder, and the vessel comprises a trough; and wherein the trough maintains the shape of the half-cylinder during the exposing.” The claim reciting that the shape polymer is the shape of a method does not make sense rending the claim indefinite. Appropriate correction is required. Claims 45-47 do not rectify the indefinite nature of this claim and thus are also rejected for this reason.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

The changes made to 35 U.S.C. 102(e) by the American Inventors Protection Act of 1999 (AIPA) and the Intellectual Property and High Technology Technical Amendments Act of 2002 do not apply when the reference is a U.S. patent resulting directly or indirectly from an international application filed before November 29, 2000. Therefore, the prior art date of the reference is determined under 35 U.S.C. 102(e) prior to the amendment by the AIPA (pre-AIPA 35 U.S.C. 102(e)).

Claims 1-3, 5-6, 12, 15-16, 48-49, and 52-53 are rejected under 35 U.S.C. 102(e) as being anticipated by Sawhney et al., U.S. Patent 8,409,606.
Sawhney discloses methods of making ocular delivery devices (punctal plugs) comprising the steps of forming the devices in a mold the shape of the device, drying them to provide for dry devices in the molds (i.e. placing the devices in a vessel to restrict the device swelling in at least one direction), swelling the devices in a solvent solubilizing a pharmaceutical in order to load the gels with drug, and drying and freeing the devices from the devices from the molds, compare instant claims 1, 3. (See column 17, lines 15-58.) Sawhney discloses that the devices can be made from polymers such as carboxy methyl cellulose, compare instant claim 1. (See column 14, line 52.) The devices include plugs that swell radially and thus the molds having the shape of the final devices would constrain such swelling, compare instant claim 2. (See column 15, lines 1-25.) Sawhney discloses that the molds can be tube shaped such as silastic tubing (salinized tubing with silane surface release agents), compare instant claim 5. (See example 1.) Sawhney discloses that the devices can elute drug from the devices in a zero-order fashion, compare instant claims 6 and 10. (See column 4, lines 12-26.) Sawhney discloses drying the devices under vacuum, compare instant claim 12. (See examples 1-3, 5, 7-9, 17B, and 18A.) Sawhney discloses that the Sawhney discloses that the devices can include the drugs cyclosporine, tobramycin, and thermally unstable drugs such as bupivacaine, compare instant claims 15-16 and 48-49. (See table 2 and column 2.) Sawhney discloses that the therapeutic agent in solution can be provided in ethanol, compare instant claim 52. (See column 18, lines 59-65.) Sawhney discloses that the plugs can be from 2-4 mm in length and have a 1-2 mm width, compare instant claim 53. (See examples 15, 16, and claim 1.)

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-3, 6, 10, 12-13, 15-16, and 49-53 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sawhney et al., U.S. Patent 8,409,606 in view of Cohen et al., U.S. Patent 4,179,497 (provided in the parent case).
Sawhney teaches methods of making ocular delivery devices (punctal plugs) comprising the steps of forming the devices in a mold the shape of the device, drying them to provide for dry devices in the molds (i.e. placing the devices in a vessel to restrict the device swelling in at least one direction), swelling the devices in a solvent solubilizing a pharmaceutical in order to load the gels with drug, and drying and freeing the devices from the devices from the molds, compare instant claims 1, 3. (See column 17, lines 15-58.) Sawhney teaches that the devices can be made from polymers such as carboxy methyl cellulose, compare instant claim 1. (See column 14, line 52.) The devices include plugs that swell radially and thus the molds having the shape of the final devices would constrain such swelling, compare instant claim 2. (See column 15, lines 1-25.) Sawhney teaches that the molds can be tube shaped such as silastic tubing (salinized tubing with silane surface release agents), compare instant claim 5. (See example 1.) Sawhney teaches that the devices can elute drug from the devices in a zero-order fashion, compare instant claims 6 and 10. (See column 4, lines 12-26.) Sawhney teaches drying the devices under vacuum, compare instant claim 12. (See examples 1-3, 5, 7-9, 17B, and 18A.) Sawhney teaches that the Sawhney discloses that the devices can include the drugs cyclosporine, tobramycin, and thermally unstable drugs such as bupivacaine, compare instant claims 15-16 and 48-49. (See table 2 and column 2.) Sawhney teaches that the therapeutic agent in solution can be provided in ethanol, compare instant claim 52. (See column 18, lines 59-65.) Sawhney teaches that the plugs can be from 2-4 mm in length and have a 1-2 mm width, compare instant claim 53. (See examples 15, 16, and claim 1.) Sawhney teaches that devices can have zero order release and have controlled release from hours to weeks or longer with specific devices releasing with a zero order rate from their initial release through several days (including during the 2-6 hour post exposure time frame), compare instant claim 10. (See figure 10, column 4, lines 12-16, and column 21, lines 4-12.) Further the hours to weeks time range set forth by Sawhney also overlaps with the claimed 2-6 hour time range. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Sawhney does not teach that the ophthalmic inserts can be made of hydroxypropyl cellulose.
Cohen teaches a solid ophthalmic inserts of 0.1-35% pilocarpine and 65-99% hydroxypropyl cellulose used in the cul-de-sac of the eye, compare instant claims 1, 13, and 50-51. (See claim 1.) Cohen teaches forming such inserts into rod of 1-1.5 mm in diameter and about 10 mm long (reading on about 7 mm). (See column 2, lines 44-50.) Cohen teaches including many different drugs in the devices such as antibiotics and anti-inflammatories (dexamethasone).
It would have been prima facie obvious to one of ordinary skill in the art to form the ocular inserts of Sawhney using hydroxypropyl cellulose based as taught by Cohen in order to form drug releasing ocular inserts. This is merely the use of an art accepted excipient used to form monolithic drug delivery inserts in methods of making drug delivery inserts from hydroxypropylcellulose soluble drug delivery inserts used at the time of the invention to form such inserts that provides for controlled release of drugs. One of ordinary skill would have had a predictable expectation of success in making this combination as Cohen forms similar inserts using the same methods of swelling the cellulose polymers with a drug and solvent with subsequent drying to form ocular drug delivery inserts just as found in Sawhney.

Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sawhney et al., U.S. Patent 8,409,606 and Cohen et al., U.S. Patent 4,179,497 (provided in the parent case) as applied to claims 1-3, 6, 10, 12-13, 15-16, and 49-53 above, and further in view of Lo, et al., U.S. Patent 5,516,530.
Sawhney and Cohen teach methods of making ophthalmic inserts made of hydroxypropyl cellulose as discussed above.
Sawhney and Cohen do not teach providing for a mold release coating on the device molds. 
Lo teaches methods of making delivery devices such as ocular inserts by molding and teaches including mold release systems such as a coating of release films such as ethanol, magnesium stearate etc. to release the devices from their molds, compare instant claim 5. (See column 7, lines 2-15 and line 48.) Lo teaches making such devices using polymers such as hydroxypropyl cellulose. (See column 3, lines 44-45.)
It would have been prima facie obvious to one of ordinary skill in the art to form the ocular inserts of Sawhney and Cohen by including mold release elements into the device molds in order to allow for improved release of the devices from their molds as taught by Lo. One of ordinary skill in the art at the time of the invention would have had a predictable expectation of success in making this combination as Sawhney and Cohen already use molding to form their inserts from polymers such as hydroxypropyl cellulose and uses solvents such as ethanol during their formation and Lo provides for improving the release of ocular inserts from their molds using these same materials by providing ethanol or other release agents on such molds.

Claims 33 and 45-47 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sawhney et al., U.S. Patent 8,409,606; Cohen et al., U.S. Patent 4,179,497 (provided in the parent case); and Lo, et al., U.S. Patent 5,516,530 as applied to claims 1-3, 5-6, 10, 12-13, 15-16, and 49-53 above, and further in view of [Shell et al. U.S. Patent 4,304,765, Domb, U.S. Patent, 5,660,851, or Kent, C, (Ophth. Manag., 2004) all in the alternative and provided in the parent case]. 
Sawhney, Cohen, and Lo teach methods of making ocular inserts as discussed above.
Sawhney, Cohen, and Lo do not teach forming the rods into half-circle/cylindrical rod shapes.
Shell teaches drug delivery ocular inserts made of a bio-erodible polymer matrix that have an outside marginal shape of a half circle (half-cylinder) with a length of 2-20 mm, width of 1-15 mm, and thickness of 0.1-4 mm designed to fit in and be retained in the eye. (See column 4, lines 3-47.) 
Domb teaches drug delivery ocular inserts made of biodegradable polymeric materials such as cellulose ester derivatives in half-circle (half-cylinder) shapes with a size of 0.1-2 mm in thickness and 5-100 mm2. (See column 5, lines 17-26 and column 13, lines 31-60.)   
Kent teaches ophthalmic inserts such as Lacrisert pellets that are hydroxypropylcellulose inserts shaped like a cylinder 4-5 mm in lengthand that such inserts can be cut in half if there is too much present (half-cylinders). (See paragraphs 3-4.)
It would have been prima facie obvious to form the cylindrical ophthalmic drug delivery devices made of cellulose of Sawhney, Cohen, and Lo for insertion into the eye using molds in common punctal implant shapes such as half-cylinders or cut in half cylindrical pellets with a sizes of ~0.1-4 mm in diameter and lengths up to ~20 mm as disclosed by the prior art of Shell, Domb, or Kent. This is merely the use a standard size and shape used for bio-erodable ocular implants commonly used in the art at the time of the invention. The skilled artisan would have been motivated to make such a combination in order to provide for a device that would readily fit in the eye of a patient as well as provide an appropriate dose of the hydroxypropylcellulose and drugs to the patient without inhibiting vision. Regarding instant claims 45-47, the devices are the same half-cylinder shape, size, and length, their surface area to volume ratios must be the same as those claims, a diameter of 0.8 to 1 mm and length of 7 mm yielding a ratio ~4.3 to 5.3 using the formula V= (πr²h)/2 and SA= (2πr² + 2πrh)/2. Amendment dated November 9, 2016

Claim 48 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sawhney et al., U.S. Patent 8,409,606; Cohen et al., U.S. Patent 4,179,497 (provided in the parent case); and Lo, et al., U.S. Patent 5,516,530; [Shell et al. U.S. Patent 4,304,765, Domb, U.S. Patent, 5,660,851, or Kent, C, (Ophth. Manag., 2004) all in the alternative and provided in the parent case] as applied to claims 1-3, 5-6, 10, 12-13, 15-16, 33, 45-47, and 49-53 above, and further in view of Huang et al., U.S. Patent Application Publication 2005/0244463 (provided in the parent case). 
Sawhney, Cohen, Lo, Shell, Domb, and Kent teach methods of making ocular inserts as discussed above.
Sawhney, Cohen, Lo, Shell, Domb, and Kent do not teach including the specific drug Vancomycin in the drug delivery inserts.
Huang teaches drug delivery ocular inserts comprising drugs in a sustained release bio-erodible matrix for treating ocular conditions such as inflammation/uveitis/dry eyes, infections, etc. (See paragraphs 0009 and 0042-0044 and 0162.) Huang teaches including the specific ocular treating drugs tobramycin and vancomycin as antibiotics and cyclosporine as immunosuppressive agents in the ocular implants. (See paragraphs 0087 and 0091.)
It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to combine the known antibiotics vancomycin and tobramycin or the known immunosuppressive agent cyclosporine taught by Huang to be useful antibiotics and immunosuppressive agents in treating ocular tissues, in the devices in order to treat ocular tissues. The skilled artisan would have been motivated to use the antibiotics to treat diseases such as eye infections. This is merely the combination of known therapeutic agents used in implants to treat eye tissues for use in treatment of eye conditions.Amendment dated November 9, 2016
Conclusion
No claims allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LANCE RIDER whose telephone number is (571)270-1337.  The examiner can normally be reached on M-F 11-12 and 1-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Hartley can be reached on (571)272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LANCE W RIDER/Examiner, Art Unit 1618